Citation Nr: 0942079	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for a lower 
mandibular anterior gingival graft condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from April 1996 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a noncompensable 
evaluation for a lower mandibular anterior gingival graft 
condition.

The matter was previously before the Board in June 2009, at 
which time the Veteran's claim was remanded to schedule a 
videoconference hearing.


FINDING OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant requesting withdrawal of the appeal for a 
compensable evaluation for a lower mandibular anterior 
gingival graft condition; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a substantive 
appeal pertaining to a claim for a compensable evaluation for 
a lower mandibular anterior gingival graft condition have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran perfected 
an appeal of the November 2008 rating decision with a January 
2009 Notice of Disagreement and an April 2009 substantive 
appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  In October 2009, the 
Veteran submitted a letter in which he stated his wish to 
withdraw his appeal.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for a compensable evaluation for a lower 
mandibular anterior gingival graft condition is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


